Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 06, 2019

The Court of Appeals hereby passes the following order:

A19E0036. STATE IMPOUND AUTHORITY, LLC et al. v. FORREST ALLEN
    et al.

      On January 7, 2019, the trial court filed an order making a provisional finding
as to whether some of the criteria for certifying a class arising from the practices of
a number of car booting companies had been satisfied. On the same day, the trial
court ordered State Impound Authority, LLC, a non-party in the provisional class
action, to produce documents in response to plaintiff Allen’s request and to pay Allen
$2400 in attorney fees. On January 24, 2019, we dismissed the defendant companies’
direct appeal on the ground that we lacked jurisdiction over the trial court’s order.


      In light of the status conference now scheduled for February 8, 2019, at which
a settlement may be reached, State Impound moves under Rule 40 (b) for an
emergency extension of time to file a discretionary application from the trial court’s
fee award. See, e.g., OCGA § 5-6-35 (d) (discretionary application “shall be filed”
with the appellate court “within 30 days” of the judgment complained of); Pathfinder
Payment Solutions, Inc. v. Global Payments Direct, Inc., 344 Ga. App. 490, 491 (810
SE2d 653) (2018) (fees awarded in a discovery dispute under OCGA § 9-11-37 are
a “judgment” subject to discretionary appeal).
      Without making any representation as to the jurisdictional or other merits of
any future application, we GRANT State Impound’s emergency motion for an
extension of time to apply for a discretionary appeal until February 15, 2019.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       02/06/2019
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.